Per Curiam.
An action of assumpsit, debt, detinue or account-render, as the case may require, is expressly given by the act of 1772, for any legacy or bequest of money, goods or chattels: and if this be not a proper case for account-render, the defendant having been the receiver of the effects charged in the declaration, one can hardly be imagined. The action being proper, the judgment in it precludes all the questions but two that have been attempted to be raised out of it. It is immaterial whether the plaintiff or her trustee be the party originally entitled. After judgment that the defendant account, a plea or objection to the plaintiff’s disability comes too late.
*102The open questions are, the competency of the guardian as a witness, and the direction of the court as to the effect of his testimony. Not a spark of interest has been shown in him; and the direction was perfectly proper. To determine that a stranger may recover the price of goods furnished to a ward against the injunctions of the guardian, would be to uproot the foundations of society. Nothing would justify such an interference, but a case of extreme necessity, founded on a neglect of the guardian’s duty ; the proof of which, however, rests on the claimant of compensation. No such case is shown here ; and of all the .parties implicated, the plaintiff in error has least room for complaint.
Judgment affirmed*